Citation Nr: 0636170	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 30 percent for post-traumatic stress disorder (PTSD) for 
the period beginning November 28, 2001, and ending January 7, 
2004.

2.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD for the period beginning January 8, 2004.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) that granted service connection for 
PTSD, and assigned a 30 percent disability rating to that 
disorder, effective from November 28, 2001.  The veteran 
ultimately perfected an appeal as to the rating assigned.  In 
a January 2005, rating decision, the disability rating for 
PTSD was increased to a 50 percent rating, effective from 
January 8, 2004.  In September 2005, the veteran appealed 
this rating.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Acting Veterans Law Judge in 
November 2005.  A transcript of the hearing is associated 
with the veteran's claims folder.

The veteran's appeal was previously before the Board in 
February 2006, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The issue of entitlement to a disability evaluation in excess 
of 50 percent for PTSD for the period beginning January 8, 
2004 requires additional development and will be addressed in 
the remand section below.





FINDING OF FACT

For the period beginning November 28, 2001, and ending 
January 7, 2004, the veteran's PTSD has produced occupational 
and social impairment, but the veteran has not exhibited 
symptomatology such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 30 percent for PTSD for the period beginning November 28, 
2001, and ending January 7, 2004, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION 

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Although the VCAA letter in this instance was mailed 
to the veteran in February 2005 (after the initial 
adjudication of the veteran's claim), the veteran was not 
prejudiced by the timing of the notices contained in the 
letter.  Following that letter, the development of the claim 
continued, and, in June 2006, the claim was readjudicated.  
As a result, the veteran was provided the required notices 
and he was afforded an opportunity to respond after he was 
fully informed of the evidence needed to substantiate the 
claim.  Furthermore, the veteran has not contended that he 
was prejudiced by the timing of the notices contained in the 
February 2005 VCAA letter.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the 
VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In its February 2005 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his increased rating claims.  This letter informed the 
veteran that evidence towards substantiating his claim should 
include evidence that the condition had worsened.  

The February 2005 letter described the information and 
evidence that the VA would seek to provide including relevant 
records held by any federal agency.  Such records include 
medical records from the military or VA hospitals, the Social 
Security Administration, and private treatment records if the 
veteran provided enough information in order to obtain the 
records.  

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to provide enough information about 
his records so that VA could request them.  

Regarding the fourth element, the February 2005 letter 
informed the veteran to submit any evidence in his possession 
that he felt would substantiate his claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Since service connection has been granted for the conditions 
at issue in this appeal, the first three Dingess elements are 
substantiated and further notice is not required.  The 
veteran's claims are for higher original ratings, so only the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal are relevant 
to the veteran's claims.  As noted above, the AOJ already 
informed the veteran of the type of evidence necessary to 
establish a disability rating.  Regarding the effective date 
for the disability on appeal, the AOJ informed the veteran of 
these requirements in a September 2006 letter.  There is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  
Although a medical record from Dr. D.B. dated November 2005 
is not in the claims file, the Board notes that this record 
is after the period encompassed within the current appeal, 
and will be more fully discussed in the remand portion of 
this decision.  He has been afforded a VA examination during 
the course of the appeal.  For these reasons, the Board 
concludes that the VA has fulfilled the duty to assist the 
appellant.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32.  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated where there are, "Some mild 
symptoms 
(e.g., depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  


Analysis

The veteran contends that for the period beginning November 
28, 2001, and ending January 7, 2004, the symptomatology 
associated with his PTSD warrants a rating higher than 30 
percent.  To be entitled to the next higher rating of 50 
percent, the evidence would have to show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and  maintaining effective work and social 
relationships.  As will be discussed in greater detail below, 
the evidence does not show that the veteran warrants a higher 
initial rating than 30 percent for the period beginning 
November 28, 2001, and ending January 7, 2004.  

Included in the record is a report from Dr. W.R, Ph.D of the 
Family Christian Counseling Center in Oklahoma City, Oklahoma 
who evaluated the veteran in November 2001.  According to Dr. 
R's report, the veteran was experiencing the following 
symptoms of PTSD at that time: recurrent distressing dreams, 
intrusive thoughts, memories and images of the traumatic 
events he witnessed in Vietnam, social detachment, difficulty 
expressing emotions and communicating, inability to control 
anger, irritability, social avoidance, inability to sleep, 
depression and diminished ability to concentrate.  Dr. R also 
noted in his report that the veteran was administered the 
Minnesota Multiphasic Personality Inventory "MMPI-2" in 
November 2001.  According to Dr. R, the results of the MMPI-2 
showed that the veteran experienced anxiety, social 
withdrawal, inability to trust others and difficulty with 
concentration.  The results also showed that the veteran was 
noncommunicative, had poor interpersonal relations, because 
interacting with people took too much energy for him, was 
emotionally distant and was prone to overreacting.  

In August 2003, the veteran was afforded a VA examination.  
The report from the August 2003 examination reveals that the 
veteran was cooperative, made good eye contact, had no 
expressive mannerisms and had no psychomotor retardation and 
no agitation.  His affect was restricted and his mood was 
depressed.  He was alert and oriented and had an intact 
memory to immediate, recent and remote events.  The doctor 
also noted that the veteran had difficulty with attention and 
concentration and although he had good insight into his 
problem, his judgment was impaired.  The veteran was noted to 
be in touch with reality and free of delusions and auditory 
or visual hallucinations.  The veteran's speech was clear and 
coherent but it was not spontaneous.  He had no blocking, no 
flight of ideas, no loosening of associations, no 
tangentiality and no circumstantiality.  The veteran reported 
decreased sleep and appetite as well as decreased energy and 
sex drive and indicated that he was impotent.  The following 
symptoms of PTSD were also noted: nightmares, flashbacks, 
intrusive thoughts, anxiety attacks and hyper vigilance.  
Furthermore, although the veteran denied having any suicidal 
or homicidal ideations at that time, he was noted to have 
Major Depressive Disorder, evidenced by depressed mood, 
suicidal thoughts, decreased attention and concentration, 
decreased energy, decreased motivation and insomnia.  The 
examiner rated the severity of the veteran's psychiatric 
problems at that time as mild to moderate and assigned a GAF 
score of 60.

For the period beginning November 28, 2001, and ending 
January 7, 2004, the veteran's symptoms do not meet the 
criteria for a higher evaluation of 50 percent.  
Although the  VA examiner in August 2003 noted that the 
veteran had impaired judgment, there were no findings that 
the veteran had circumlocotory or stereotyped speech or panic 
attacks more than once a week.  The veteran's speech was 
clear and coherent.  The veteran's memory was intact, and 
there were no findings of impaired abstract thinking.  There 
was no blocking, flight of ideas, loosening of associations, 
or tangentiality or circumstantiality.  Although the 
veteran's mood was depressed, and he was reported as socially 
isolated, there was not a finding that the veteran was 
unemployed because of his PTSD.  Rather, it was noted that 
the veteran had been unemployed since June because the 
company he had been working had moved out of state.  
Furthermore, although both the VA examiner and Dr. R noted 
that the veteran had difficulty establishing and maintaining 
social relationships, evidence in the record reveals that at 
the time of the August 2003 examination, the examiner noted 
that the veteran had been married for 16 years.  The GAF 
score of 60 that the veteran was assigned at his August 2003 
VA examination was at the high end of the DSM-IV scale for 
"moderate symptoms" or "moderate difficulties."  
Furthermore, the VA examiner rated the severity of the 
veteran's psychiatric problems as being only between mild and 
moderate.  

The medical evidence demonstrates that for the period 
beginning November 28, 2001, and ending January 7, 2004, the 
veteran's PTSD was manifested by symptoms such as nightmares, 
flashbacks, moderate avoidance behavior, occasional temper 
and anger issues, anxiety, sleep impairment and decreased 
attention and concentration.  These findings more nearly 
approximate the criteria associated with 
a disability rating of 30 percent.   Thus, the veteran's 
claim for a higher initial rating must be denied.  In 
reaching this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable to this claim.




ORDER

Entitlement to a rating in excess of 30 percent for PTSD, for 
the period beginning November 28, 2001 and ending January 7, 
2004 is denied.


REMAND

The veteran contends that for the period beginning January 8, 
2004, the symptomatology associated with his PTSD warrants a 
rating higher than 50 percent.  To be entitled to the next 
higher rating of 70 percent, the evidence would have to show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  

In response to the Board's February 2006 Remand, the veteran, 
through his representative, submitted a statement in support 
of the claim in June 2006 which contained additional medical 
evidence in support of the veteran's increased rating claim.  
In the June 2006 statement, reference is made to a report by 
Board Certified Psychologist, Dr. D.B. dated November 16, 
2005.  The November 16, 2005 report by Dr. B is not presently 
associated with the claims folder.

The procurement of potentially pertinent medical records 
referenced by the veteran is required.  As it appears that 
there may be available medical records that are not presently 
associated with the claims folder, a remand is required.  See 
38 C.F.R. § 3.159(c)(2) (2006).  The provisions of 38 C.F.R. 
§ 3.159(c) provide that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  If VA is unable to obtain such 
records, VA must provide the claimant with oral or written 
notice of that fact.  The notice must contain various 
information, including an explanation of the efforts VA made 
to obtain the records and a description of any further action 
VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, this appeal is REMANDED for the following 
action:

1.  Please take the necessary steps to 
obtain a copy of the report from Dr. D.B. 
dated November 16, 2005.  If these efforts 
are unsuccessful, please document the 
efforts to obtain the records, and request 
that the veteran and his representative 
provide a copy of the outstanding evidence 
to the extent they are able to.

2. Thereafter, readjudicate the issue on 
appeal based on a de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
William R. Steyn
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


